DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Rusch et al. (US 2004/0071599 A1 – hereafter ‘599).
‘599 discloses a well sampling tape (Abstract) that includes the following limitations for claim 1:
“A system comprising a roll of thermoformed plates”: ‘599 discloses a well sampling tape ([0025]) that is made from plastic and is therefore thermoformed.   
“a plurality of bases”:’599 discloses a continuous strip (Fig. 1; [0062]; tape 10) that has a plurality of bases.  
“the plurality of bases each having an at least one edge and connected along one edge of each adjacent base such that the plurality of bases form a linear strip of bases”: Each section of the bases of ‘599 would have an edge adjacent to a second section thereby forming a linear strip.  
“wherein the plurality of bases are adapted to wrap in a spiral shape when the combined length of the plurality of bases is sufficient.”: The tape of ‘599 forms a spiral when wrapped around a roll (reel 20; [0067]; Fig. 3).  
For claim 4, ‘599 discloses a cover (sealing tape 62; Fig. 8; [0085]) that is heat sealed to the bases. 
For claim 5, ‘599 discloses multiple layers are formed on the reel (real 20; Fig. 3; [0067]). 
Therefore, ‘599 meets the limitations of claims 1, 4 and 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al. (US 2004/0071599 A1 – hereafter ‘599)  in view of Weibezahn et al. (US 2010/0055776 A1– hereafter ‘776).
For claims 2 and 3, ‘599 differs from the instant claims regarding a weaker portion such as a perforation, however, perforations are known within the art and would have been obvious to one of ordinary skill in the art to apply to ‘599 with a reasonable expectation of success. 
‘776 discloses a housing for a bioreactor formed from a film (Abstract; [0007]) that for claims 2 and 3 includes weak portions such as perforations ([0028]) that is used to separate support elements. 
Therefore, it would have been obvious to one of ordinary skill at the time of filing to include the perforations of ‘776 within ‘599 in order to allow separate elements to be separated, cut or punched along the film ([0028]).  


Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method of testing and analyzing samples using plated media, the method comprising: placing a first continuous strip of a plurality of interconnected bases adapted to provide positive control onto an automated system each base having a reservoir portion and a lip surrounding the reservoir; processing the first continuous strip of interconnected bases by depositing an agar in at least one of the bases; assembling the first continuous strip of bases to a second continuous strip of lids wherein each lid is adapted to be placed on and attached to the lip of each base; applying heat to bond the at least one base and the lid; advancing and inverting the plurality of interconnected bases and the lid; -15-BECTON 3.3F-263 DIV P-11078.US03DIVsubjecting the inverted at least one base combined with lid thereon to reduced temperatures, under conditions selected to cure the agar; separating at least one base with a lid thereon from the plurality of interconnected bases with lids thereon, peeling and removing the lid from the at least one base, and inoculating the agar in the at least one base with a biological sample; securing a cover onto the at least one base; incubating the biological sample; and opening the cover to analyze the biological sample.
Claims 7-11 would be allowable for the same reasons as claim 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olson et al. (US 2003/0211619 A1) which discloses a continuous strip testing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799